Citation Nr: 1013657	
Decision Date: 04/09/10    Archive Date: 04/29/10

DOCKET NO.  05-41 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to restoration of an apportionment of the 
Veteran's disability compensation benefits on behalf of his 
minor child, effective December 1, 2004.  

2.  Entitlement to a special apportionment of the Veteran's 
disability compensation benefits in excess of $50.00 per 
month.  


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel





INTRODUCTION

The Veteran served on active duty from July 1962 to January 
1963 and from November 1963 to November 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
appellant's claim for increased apportionment of the 
Veteran's benefits and discontinued an apportionment of 
$50.00 per month.  The Board remanded these claims for 
additional development in January 2009.  


FINDINGS OF FACT

1.  The Veteran and appellant separated after their child was 
born in September 1992. 

2.  In July 1994, the RO awarded an apportionment of the 
Veteran's VA compensation to the appellant on behalf of her 
minor child in the amount of $50.00 per month.  

3.  Since July 1998, the Veteran has been paying child 
support to the appellant in the amount of at least $135.24 
garnished from his wages per month.  Since July 2001, the 
Veteran has been paying child support of at least $80.00 per 
month in addition to the garnishment.

4.  The Veteran has been reasonably discharging his 
responsibility for support of his child during her minority, 
with whom he did not reside.

5.  The appellant's monthly income has exceeded her monthly 
expenses, and the appellant does not have a financial 
hardship for the purpose of either an increased special 
apportionment or a restored special apportionment.  


CONCLUSION OF LAW

The criteria for restoration of an apportionment of the 
Veteran's disability compensation benefits on behalf of his 
minor child, effective December 1, 2004, and an increase in 
the special apportionment of the Veteran's disability 
compensation benefits on behalf of his minor child have not 
been met.  38 U.S.C.A. § 5307 (West 2002); 38 C.F.R. §§ 
3.450, 3.451, 3.453 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A Veteran's benefits may be apportioned if the Veteran is not 
residing with his spouse or children, and a claim for 
apportionment is filed for or on behalf of the spouse or 
children.  38 C.F.R. § 3.452(a) (2009).  All or any part of 
the compensation payable on account of any Veteran may be 
apportioned if the Veteran is not residing with his spouse or 
children, and the Veteran is not reasonably discharging his 
responsibility for the spouse's or children's support.  38 
U.S.C.A. § 5307(a)(2) (West 2002); 38 C.F.R. 
§ 3.450(a)(1)(ii) (2009).  It is not necessary for the 
claimant to establish the existence of hardship in order to 
obtain an apportionment.  38 C.F.R. § 3.450 (2009); Hall v. 
Brown, 5 Vet. App. 294 (1993). 

Without regard to any other provision regarding 
apportionment, where hardship is shown to exist, compensation 
may be specially apportioned between the Veteran and his 
dependents on the basis of the facts of the individual case 
as long as it does not cause undue hardship to the other 
persons in interest.  In determining the basis for special 
apportionment, consideration is given to such factors as the 
amount of VA benefits payable, other income and resources of 
the Veteran and those dependents in whose behalf the 
apportionment is claimed, and the special needs of the 
Veteran, his dependents and the apportionment claimants.  The 
amount apportioned should generally be consistent with the 
total number of dependents involved.  Ordinarily, 
apportionment of more than 50 percent of the Veteran's 
benefits would constitute undue hardship on him, while 
apportionment of less than 20 percent of his benefits would 
not provide a reasonable amount for any apportionee.  38 
C.F.R. § 3.451 (2009).

As an initial matter, the Board remanded this case in January 
2009 to obtain updated income and expense information from 
both the appellant and the Veteran, to include evidence 
demonstrating whether the Veteran was discharging his 
responsibility for child support, whether the facts showed 
financial hardship to the appellant, and whether the 
appellant was receiving Social Security Administration 
income.  Neither the appellant nor the Veteran responded to 
the request for information.  The Board reminds the appellant 
that the duty to assist is not a one-way street.  If an 
appellant wishes help, she cannot passively wait for it in 
those circumstances where she may or should have information 
that is essential in obtaining the evidence.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  The appellant failed to 
submit any updated financial information.  As a result, the 
Board must come to a determination solely on the basis of 
reliable information included in the record.

Since July 1973, the Veteran has been in receipt of VA 
compensation benefits, with a 40 percent service-connected 
disability rating for duodenal ulcer with hemorrhages.  The 
Veteran also received a 0 percent service-connected 
disability rating for left ear hearing loss in July 1994.  

The record reflects that the appellant and the Veteran began 
living together in 1982.  They separated in September 1992 
soon after their only child was born.  After the separation, 
the appellant became the custodial guardian of that child.  
The Veteran's child is a minor and is potentially eligible to 
receive apportionment benefits.  38 C.F.R. § 3.452(a) (2009). 

In June 1994, the appellant filed a claim on behalf of her 
child for apportionment of the Veteran's VA compensation 
benefits.  In a September 1994 Special Apportionment 
Decision, the RO noted that the Veteran had not provided his 
income information and that although he had been providing 
child support, it did not appear to be regular.  
Additionally, the RO found that the appellant's monthly 
expenses exceeded her monthly income of $743.00.  The RO 
concluded that an apportionment of the Veteran's benefits was 
warranted, and awarded the appellant an apportionment of the 
Veteran's compensation benefits in the amount of $50.00 each 
month on behalf of their minor child. 

The appellant filed a claim in September 2004 for an 
increased apportionment of the Veteran's compensation 
benefits, contending that her expenses continued to exceed 
her income and complaining that the Veteran was not paying 
the full amount of court-ordered child support.  In a 
November 2004 Special Apportionment Decision, the RO noted 
that the appellant's income exceeded her expenses, and the 
Veteran was making reasonable contributions to his minor 
child through payroll deductions and court-ordered child 
support.  The RO denied an increased apportionment of the 
Veteran's compensation benefits and discontinued the current 
$50.00 apportionment, effective December 1, 2004.  

The evidence of record indicates that the Veteran was in 
arrears of $6,838.97 in child support and was ordered by a 
court to make outstanding child support payments in July 
1998.  The Veteran's wages were garnished in the amount of 
$135.24 per month starting from July 1998.  Additionally, the 
evidence shows that the Veteran sent child support payments 
to the appellant starting from July 2001 that were in 
addition to his garnishment.  Those payments varied in amount 
each month but were at least $80.00 per month.  

In addition to the $50.00 special apportionment, the 
appellant's monthly income was $1515.00, which made her total 
monthly income $1465.00 without the apportionment.  Her 
monthly expenses totaled $1416.00.  Therefore, the appellant 
had a positive monthly cash flow of $49.00, without the 
$50.00 special apportionment.  With the special 
apportionment, the appellant had a positive monthly cash flow 
of $99.00.  

With respect to the Veteran's income and expenses, he was 
receiving $504.00 in VA benefits and had $3192.00 in monthly 
income, making his total monthly income $3696.00.  His 
monthly expenses totaled $3416.19.  His net income after 
expenses was $279.81.  

In this case, the record reflects that as of July 1998, the 
appellant was receiving $135.24 each month in child support 
(including overdue child support) from the Veteran for their 
minor child, plus $50.00 apportionment of his VA disability 
compensation.  Starting in July 2001, the Veteran also began 
sending extra child support payments outside of his court-
ordered payments that were at least $80.00 per month.  The 
Board finds that the record shows that the Veteran is 
reasonably discharging his responsibility for his minor 
child's support.  38 U.S.C.A. § 5307(a)(2) (West 2002); 38 
C.F.R. § 3.450(a)(1)(ii) (2009).  The evidence supports a 
finding that the Veteran is reasonably discharging his 
responsibility for his child's support, therefore, 
restoration of an apportionment is not warranted.  38 C.F.R. 
§ 3.450 (2009).

Therefore, this case appears to turn on the question of 
whether a special apportionment is warranted under 38 C.F.R. 
§ 3.451 (2009).  The Board notes that the principal issue for 
entitlement to a special apportionment is whether or not 
there exists a hardship, and if so, if an apportionment would 
cause an undue hardship on the Veteran or others involved in 
the matter. 

The evidence shows that the appellant had a positive net 
income of $49.00 after expenses, and of $99.00 without the 
$50.00 special apportionment.  Thus, the Board finds that the 
appellant's monthly income has exceeded her expenses, 
particularly since she began receiving additional payments of 
child support.  Under the circumstances of this case, no 
hardship is shown to exist for the appellant. 

Because the the Veteran is shown to be reasonably discharging 
his responsibility for his child's support, restoration of an 
apportionment of the Veteran's disability compensation 
benefits on behalf of his minor child is not warranted.  
Furthermore, an increased or special apportionment of the 
Veteran's disability benefits is not warranted because 
hardship on the part of the appellant is not shown.  
38 C.F.R. §§ 3.451, 3.453 (2009).  Reasonable doubt is not 
resolved in favor of either party in a contested claim 
because the benefit of the doubt cannot be given to both an 
appellant and a Veteran.  Elias v. Brown, 10 Vet. App. 259 
(1997). 

Duties to Notify and Assist 

This appeal concerns a benefit provided under 38 U.S.C. 
Chapter 53.  The rules governing VA notice and assistance 
upon receipt of a claim for benefits do not apply to claims 
for benefits provided under chapters other than 38 U.S.C. 
Chapter 51.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159 (2009); Sims v. Nicholson, 19 Vet. 
App. 453, 456 (2006).  VA rules include special procedural 
requirements for simultaneously contested claims, such as a 
claim for apportionment.  38 C.F.R. §§ 19.100, 19.101, 19.102 
(2009).  The applicable contested claims procedures were 
followed in this case.  The RO provided both parties (the 
appellant and the Veteran) with October 2004 notices and 
November 2004 determinations related to the contested claim, 
and advised both parties of the applicable law and 
regulations.  

VA has obtained financial information from both parties, and 
has afforded both parties the opportunity (if desired) to 
give testimony before the Board.  The Board notes that VA 
attempted to obtain updated financial information from both 
parties pursuant to a January 2009 Board remand, but neither 
the appellant nor the Veteran have submitted any updated 
financial information to date.  All known and available 
records relevant to the issue on appeal have therefore been 
obtained and associated with the claims file; and neither 
party has contended otherwise.  The Board therefore concludes 
that neither the appellant nor the Veteran is prejudiced by a 
decision on the claim at this time. 


ORDER

Restoration of an apportionment of the Veteran's disability 
compensation benefits on behalf of his minor child is denied.  

An increaesd or special apportionment of the Veteran's 
disability compensation benefits on behalf of his minor child 
is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


